EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 24,
2006, by and between Corinthian Colleges, Inc., a Delaware corporation (the
“Company”), and David G. Moore (“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee desire to enter into this Agreement to assure
the Company of the continuing and exclusive service of Employee and to set forth
the terms and conditions of Employee’s employment with the Company.

AGREEMENT:

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties agree as follows:



1.   TERM. The Company agrees to employ Employee and Employee hereby accepts
such employment, in accordance with the terms of this Agreement, commencing on
the date of this Agreement (the “Effective Date”) and continuing for a period of
two (2) years hereafter (the “Term”), subject to earlier termination under
Section 5 or extension of such term as described in the next sentence. Unless
either party has given advanced written notice to the other party that the Term
shall not be extended (or further extended, as the case may be), then (1) upon
the first anniversary of the Effective Date the Term shall automatically be
extended by an additional year (such that the Term shall be scheduled to
terminate on the third anniversary of the Effective Date), and (2) upon the
second and each successive anniversary of the Effective Date the Term shall
automatically be extended by an additional year; provided, however, that in no
event shall the Term exceed a period of five (5) years. Provision of notice that
this Agreement shall not be extended or further extended, as the case may be,
shall not constitute breach of this Agreement or entitle the Employee to any
benefits described in Section 5.



2.   SERVICES AND EXCLUSIVITY OF SERVICES. During the Term of this Agreement,
Employee shall devote Employee’s full business time, energy and ability
exclusively to the business, affairs and interests of the Company and matters
related thereto, shall use Employee’s best efforts and abilities to promote the
Company’s interests and shall perform the services contemplated by this
Agreement in accordance with policies established by and under the direction of
the Board of Directors of the Company (the “Board”).

Employee shall not, directly or indirectly, during the term of this Agreement
render services to any other person or firm for compensation or engage in any
activity competitive with or adverse to the Company’s business. Employee may
serve as a director or in any other capacity of any business enterprise or any
nonprofit or governmental entity or trade association, provided in each case
that such service is approved by the Board. Notwithstanding the foregoing,
Employee may make and manage personal business investments of Employee’s choice
and serve in any capacity with any civic, educational or charitable organization
(other than as a director of such organization, approval for which may be sought
under the immediately preceding sentence of this Section 2) without seeking the
approval of the Board, provided that such activities and services do not
interfere or conflict with the performance of the duties hereunder or create any
conflict of interest with such duties.



3.   DUTIES AND RESPONSIBILITIES. Employee shall serve as Chairman of the Board
of the Company for the Term of this Agreement. In the performance of Employee’s
duties, Employee shall report directly to the Board of the Company and shall be
subject to the direction of the Board and to such limits on Employee’s authority
as the Board may from time to time impose. During the term of this Agreement,
Employee shall be based at the Company’s principal executive offices in Orange
County, California. Employee agrees to observe and comply with the rules and
regulations of the Company and agrees to carry out and perform orders,
directions and policies of the Company and its Board as they may be, from time
to time, stated either orally or in writing. The Company agrees that the duties
which may be assigned to Employee shall be usual and customary duties of the
office(s) or position(s) to which Employee may from time to time be appointed or
elected and shall not be inconsistent with the provisions of the charter
documents of the Company or applicable law. Employee shall have such corporate
power and authority as shall reasonably be required to enable Employee to
perform the duties required in any office that may be held.



4.   COMPENSATION.

(a) Base Compensation. During the term of this Agreement, the Company agrees to
pay Employee a base salary at the annual rate of not less than [INSERT CURRENT
BASE SALARY], payable in accordance with the Company’s practices in effect from
time to time (the “Base Salary”).

(b) Additional Benefits. Employee shall also be entitled to all rights and
benefits for which Employee is otherwise eligible under any bonus plan,
incentive agreement (including stock options and/or other awards granted
pursuant to the Company’s 1998 Performance Award Plan, the Company’s 2003
Performance Award Plan and the Company’s 2004 New Hire Plan (hereinafter the
“Equity Award Plans”)), participation or extra compensation plan, pension plan,
profit-sharing plan, life, medical, dental, disability, or insurance plan
(including, except as otherwise prohibited therein, the Company’s Employee Stock
Purchase Plan) or policy or other plan or benefit that the Company may provide
for Employee or (provided Employee is eligible to participate therein) for Peer
Employees (defined as the original founders of the Company) or for employees of
the Company generally, as from time to time in effect, during the term of this
Agreement (collectively, all of the above shall be referred to as the
“Additional Benefits”).

(c) Periodic Review. The Compensation Committee of the Board shall review
Employee’s Base Salary and Additional Benefits then being paid to Employee not
less frequently than every twelve months. Following such review, the Company may
in its discretion increase (but shall not be required to increase) the Base
Salary or any other benefits, but may not decrease the Base Salary during the
time Employee serves as Chairman of the Board, President and Chief Executive
Officer; provided, however, that if the Company undertakes any generalized
salary reductions of employees of the Company, the Company may reduce Employee’s
Base Salary by a percentage equal to the percentage base salary reductions
effected for all other Peer Employees of the Company.

(d) Perquisites. Employee shall be entitled to not less than three weeks paid
vacation each twelve-month period (or such larger amount of paid vacation as is
generally granted to employees of the Company based on time of service with the
Company), which shall accrue on a pro rata basis from the Effective Date of this
Agreement. Vacation time will continue to accrue so long as Employee’s total
accrued vacation does not exceed two times (2x) the then-current rate of annual
vacation accrual of the Employee (the “Vacation Accrual Cap”). Should Employee’s
accrued vacation time reach the Vacation Accrual Cap, Employee will cease to
accrue additional vacation until Employee’s accrued vacation time falls below
the Vacation Accrual Cap. Except with respect to the rate of vacation accrual
set forth above, all vacation time shall be subject to the plans, policies,
programs and practices as in effect generally with respect to other Peer
Employees of the Company.



5.   TERMINATION. This Agreement and all obligations hereunder (except the
obligations contained in Sections 8, 9, 10 and 11 (Confidential Information,
Non-Competition, Non Solicitation of Employees and Indemnity) which shall
survive any termination hereunder) shall terminate upon the earliest to occur of
any of the following:

(a) Voluntary Termination. Subject to Section 5(e) below, the voluntary
termination by Employee or retirement from the Company in accordance with the
normal retirement policies of the Company.

(b) Death or Disability of Employee. Employee’s employment shall be terminated
upon the death or Disability (as defined below) of Employee. In such instance,
except as set forth below, all obligations hereunder to Employee (or Employee’s
heirs or legal representatives) shall cease, other than for payment of the sum
of (A) Employee’s Base Salary through the date of termination to the extent not
theretofore paid, (B) any bonus or other cash compensation agreement for the pro
rata amount earned through the date of termination, (C) compensation previously
deferred by Employee (together with any accrued interest or earnings thereon),
and (D) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (A), (B), (C) and (D) shall be
hereinafter referred to as the “Accrued Obligations”), which shall be paid to
Employee or Employee’s estate or beneficiary, as applicable, in a lump sum in
cash within 30 days after the date of termination or any earlier time required
by applicable law. For the purposes of this Agreement, Disability shall mean the
absence of Employee performing Employee’s duties with the Company on a full-time
basis for a period of six months, as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to Employee or Employee’s
legal representative (such agreement as to acceptability not to be withheld
unreasonably). The termination of this Agreement due to the death or Disability
of Employee shall have no effect on the rights and obligations of Employee (or
his personal representative or beneficiary, as the case may be) with respect to
stock options or other rights granted under the Company’s Equity Award Plans, as
amended, or the Company’s Employee Stock Purchase Plan, or any subsequent
employee benefit or equity compensation plan adopted by the Company, all of
which rights and obligations shall be governed solely and exclusively by the
applicable terms and conditions of such plans and the agreements issued
thereunder.

(c) Cause. The Company may terminate Employee’s employment and all of Employee’s
rights to receive Base Salary and any Additional Benefits hereunder for Cause.
For purposes of this Agreement, the term “Cause” shall be defined as any of the
following; provided, however, that the Company must determine the presence of
such Cause in good faith:

(i) Willful misconduct by Employee which materially and demonstrably injures the
Company, including (1) Employee’s material breach of any material duties and
responsibilities under this Agreement (other than as a result of incapacity due
to Employee’s Disability), (2) Employee’s commission of a material act of fraud
upon the Company or (3) Employee’s immoderate use of alcoholic beverages or
narcotics or other substance abuse;

(ii) Employee willfully engaging in conduct specifically prohibited by the
Company’s written policies, including, without limitation, unlawful harassment
of any other Company employee.

(iii) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or any crime which
materially adversely affects the Company and/or its reputation in the community
and which involves moral turpitude or is punishable by imprisonment in the
jurisdiction involved.

For purposes of this Section 5, no act or failure to act on the part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief by Employee that such action or omission
was in the best interest of the Company. Notwithstanding the foregoing, Employee
shall not be terminated for Cause pursuant to clauses (i), (ii) and (iii) of
this Section 5(c) unless and until Employee has received notice of a proposed
termination for Cause and Employee has had an opportunity to be heard before at
least a majority of members of the Board.

(d) Without Cause. Notwithstanding any other provision of this Section 5, the
Company shall have the right to terminate Employee’s employment with the Company
without Cause at any time, but in the event of such termination without Cause,
Employee shall be entitled to receive a lump sum payment equal to the following:
(A) two times (2x) the value of Employee’s Base Salary provided under this
Agreement for the most recent twelve (12) month period prior to the date of such
termination, plus (B) two times (2x) the average annual bonus paid or payable
under any bonus plan or agreement between the Company and the Employee for the
most recent two (2) full fiscal years (determined by annualizing the bonus paid
or payable with respect to any partial fiscal year) (the “Lump Sum Payment”).
Such Lump Sum Payment to Employee shall be paid to Employee within 30 days of
the date of such termination.

(e) Good Reason. Employee’s employment may be terminated at any time by Employee
for Good Reason. Regardless of whether a resignation occurs prior to, coincident
with or after a “Change in Control,” Good Reason” shall mean any one or more of
the following:

(i) The material failure by the Company to fulfil its obligations under this
Agreement, to the extent not remedied in a reasonable period of time after the
receipt of written notice by the Employee specifying the material failure by the
Company. Any reduction or attempted reduction by the Company (to the extent such
reduction is not made equally to all employees of a substantially equal level or
position) in Employee’s Base Salary as in effect on the date hereof or as the
same may be increased from time-to-time or the taking of any action by the
Company that would substantially diminish the aggregate value of Employee’s
compensation, including any bonus, incentive or other compensation awards,
retirement benefits and other fringe benefits from the levels in effect prior to
the date hereof is deemed material.

(ii) the reassignment of Employee to a position that is not an executive officer
level position or the assignment of duties to Employee that are not consistent
with such position.

(iii) The Company’s requiring Employee to be based at any office or location
which increases the distance from Employee’s home to the office or location by
more than 30 miles from the distance in effect at the Effective Date of this
Agreement, unless the Company’s corporate headquarters moves to another location
and all Peer Employees (including the Employee) are required to report to such
new location.

If Employee terminates his employment with the Company for Good Reason, then
Employee shall be entitled to receive a Lump Sum Payment equal to that which
would be paid to Employee under Section 5(d) hereof.



6.   BUSINESS EXPENSES. During the Term of this Agreement, to the extent that
such expenditures satisfy the criteria under the Internal Revenue Code for
deductibility by the Company (whether or not fully deductible by the Company)
for federal income tax purposes as ordinary and necessary business expenses, the
Company shall reimburse Employee promptly for reasonable business expenditures,
including travel, entertainment, parking, business meetings, and professional
dues, made and substantiated in accordance with the reasonable policies,
practices and procedures established from time to time by the Company generally
with respect to other Peer Employees and incurred in the pursuit and furtherance
of the Company’s business and good will.



7.   CHANGE IN CONTROL. If (A), “In Anticipation Of,” as defined below, or
within twelve (12) months after a “Change in Control” of the Company (or any
successor), as defined below, the Company involuntarily terminates Employee’s
employment without Cause, or (B) within twelve (12) months after receiving
notice (which notice may be oral) of a Change in Control, the Employee
voluntarily elects to retire from full-time service to the Company, then
Employee shall receive a lump sum payment equal to the amount that would be
required to be paid to Employee as a Lump Sum Payment under Section 5(d) upon
Employee’s termination other than for Cause. If Employee voluntarily resigns
following a Change in Control, the Employee may continue to render, on a
non-exclusive basis, such consulting and advisory services to the Company as
Employee may in his sole discretion accept; provided, however, that any such
consulting and advisory services, and the conditions under which they shall be
performed, shall be fully in keeping with the position or positions Employee
held under this Agreement.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any economic benefit, payment or distribution by the
Company to or for the benefit of the Employee, whether paid, payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties with respect to such excise tax (such excise tax and
any applicable interest and penalties, collectively referred to in this
Agreement as the “Excise Tax”), then the Employee shall be entitled to receive
an additional payment (a “Gross-Up-Payment”) in an amount such that after
payment by the Employee of all applicable taxes (including any interest or
penalties imposed with respect to such taxes), the Employee retains an amount
equal to the amount he would have retained had no Excise Tax been imposed upon
the Payment.

(b) Subject to the provisions of Section 7(c), all determinations required to be
made under this Section 7, including whether a Gross-Up Payment is required and
the amount of such Gross-Up Payment, shall be made by the Company’s regular
outside independent public accounting firm (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Employee
within 15 business days of the date of termination, if applicable, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. The initial Gross-Up
Payment, if any, as determined pursuant to this Section 7, shall be paid to the
Employee within 5 business days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by Employee, it shall furnish Employee with an opinion that he has substantial
authority not to report any Excise Tax on his federal income tax return. Any
determination by the Accounting Firm shall be binding upon the Company and the
Employee. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm, it is
possible that Gross-Up Payments that have not been made by the Company should
have been made (“Underpayment”), consistent with the calculations required to be
made under this Section 7. In the event that the Company exhausts its remedies
pursuant to Section 7(c) and the Employee thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of Employee.

(c) Employee shall notify the Company of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment under the terms of this Section 7. This notice shall be given
as soon as practicable after the later of either (i) the date the Employee has
actual knowledge of the claim, or (ii) ten days after the Internal Revenue
Service issues to the Employee either a written report proposing imposition of
the Excise Tax or a statutory notice of deficiency with respect to the Excise
Tax, and shall apprise the Company of the nature of the claim and the date on
which the claim is requested to be paid. The Employee shall not pay the claim
prior to the expiration of a thirty (30) day period following the date on which
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to the claim is due). If the Company
notifies the Employee prior to the expiration of the above period that it
desires to contest the claim, the Employee shall: (A) give the Company any
information reasonably requested by the Company relating to the claim, (B) take
such action in connection with contesting the claim as the Company shall
reasonably request in writing from time to time, including accepting legal
representation with respect to the claim by an attorney reasonably selected by
the Company, (C) cooperate with the Company in good faith in order to
effectively contest the claim, (D) permit the Company to participate in any
proceedings relating to the claim; provided, however, that the Company shall
bear and pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify, defend
and hold the Employee harmless, on an after-tax basis, for any Excise Tax or
income tax, including interest and penalties with respect thereto, imposed as a
result of such representation and payment of costs and expenses. Without
limitation of the foregoing provisions of this Section 7(c), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of the claim and
may, at its sole option, either direct the Employee to request or accede to a
request for an extension of the statute of limitations with respect only to the
tax claimed, or pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Employee to pay
the claim and sue for a refund, the Company shall advance the amount of the
required payment to the Executive, on an interest-free basis and shall indemnify
and hold the Employee harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to any advance or with respect to any imputed income in relation to any
advance; and further provided that any extension of the statute of limitations
requested or acceded to by the Employee at the Company’s request and relating to
payment of taxes for the taxable year of the Employee with respect to which the
contested amount is claimed to be due is limited solely to the contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable under the Agreement
and the Employee shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Employee of an amount advanced by the Company
pursuant to Section 7(c), the Employee becomes entitled to receive any refund
with respect to the claim, the Employee shall (subject to the Company’s
complying with the requirements of Section 7(c)) promptly pay to the Company the
amount of that refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Employee of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Employee shall not be entitled to any refund with respect to the claim and
the Company does not notify the Employee of its intent to contest such denial of
refund prior to the expiration of thirty (30) days after the determination, then
the advance shall be forgiven and shall not be required to be repaid and the
amount of the advance shall offset, to the extent thereof, against the amount of
Gross-Up Payment required to be paid.

Definition of “Change in Control”: For purposes of this Section 7, a “Change in
Control” means, and shall be deemed to have taken place, if (1) any person or
entity or group of affiliated persons or entities, including a group which is
deemed a “person” by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), after the date hereof is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities; (2) during
any period of two consecutive years, individuals who at the beginning of such
period constitute the Board cease for any reason to constitute at least a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of each new Board member was approved by a vote of at
least three-fourths (3/4) of the Board members then still in office who were
Board members at the beginning of such period; (3) any reorganization,
consolidation, merger or similar transaction involving the Company in which the
Company is not the continuing or surviving corporation or pursuant to which the
Company’s securities would be converted into cash, securities or other property
(other than a merger of the Company in which the holders of the Company’s voting
securities immediately prior to the merger have more than 50% of the combined
voting power of the securities of the corporation or other entity resulting from
or surviving such merger, calculated on a fully-diluted basis in accordance with
generally accepted accounting principles after giving effect to such merger,
immediately after such merger); or (4) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.

Definition of “In Anticipation Of”: For purposes of this Section 7, the
involuntary termination by the Company of the Employee’s employment (including
by way of the Company giving written notice to the Employee pursuant to
Section 1 that the Company intends to permit the Agreement to expire without
automatic extension after the next succeeding Expiration Date) shall be deemed
to have been “In Anticipation Of” a Change in Control if such termination
(A) was at the request of an unrelated third party who has taken steps
reasonably calculated to effect a Change in Control, or (B) otherwise arose in
connection with a Change in Control.



8.   CONFIDENTIAL INFORMATION. Employee acknowledges that the nature of
Employee’s engagement by the Company is such that Employee shall have access to
information of a confidential and/or trade secret nature which has great value
to the Company and which constitutes a substantial basis and foundation upon
which the business of the Company is based. Such information includes financial,
manufacturing and marketing data, techniques, processes, formulas, developmental
or experimental work, work in process, methods, trade secrets (including,
without limitation, customer lists and lists of customer sources), or any other
secret or confidential information relating to the products, services,
customers, sales or business affairs of the Company (the “Confidential
Information”). Employee shall keep all such Confidential Information in
confidence during the term of this Agreement and at any time thereafter and
shall not disclose any of such Confidential Information to any other person,
except to the extent such disclosure is (i) necessary to the performance of this
Agreement and in furtherance of the Company’s best interests, (ii) required by
applicable law, (iii) lawfully obtainable from other sources, or (iv) authorized
by the Company. Upon termination of Employee’s employment with the Company,
Employee shall deliver to the Company, or certify to the Company of the
destruction of, all documents, records, notebooks, work papers, and all similar
material containing any of the foregoing information, whether prepared by
Employee, the Company or anyone else.



9.   NON-COMPETITION. In order to protect the Confidential Information, Employee
agrees that during the term of Employee’s employment, and for a period of one
(1) year thereafter, Employee shall not, directly or indirectly, whether as an
owner, partner, shareholder, agent, employee, creditor, or otherwise, promote,
participate or engage in any activity or other business competitive with the
Company’s business in any jurisdiction in which the Company operates at the time
of such termination if such activity or other business involves any use by the
Employee of any of the Confidential Information.



10.   NONINTERFERENCE WITH EMPLOYEES. In order to protect the Confidential
Information, Employee agrees that during the term hereof and for a period of one
(1) year thereafter, Employee will not, directly or indirectly, solicit any
employee of the Company to leave such employment.



11.   INDEMNITY. In addition to any other separate agreement with the Company
concerning indemnification, to the fullest extent permitted by applicable law
and the bylaws of the Company, as from time to time in effect, the Company shall
indemnify Employee and hold Employee harmless for any acts or decisions made in
good faith while performing services for the Company, and the Company shall use
its best efforts to obtain coverage for Employee (provided the same may be
obtained at reasonable cost) under any liability insurance policy or policies
now in force or hereafter obtained during the term of this Agreement that cover
other officers of the Company having comparable or lesser status and
responsibility. To the same extent, the Company will pay and, subject to any
legal limitations, advance all expenses, including reasonable attorneys’ fees
and costs of court approved settlements, actually and necessarily incurred by
Employee in connection with the defense of any action, suit or proceeding and in
connection with any appeal thereon, which has been brought against Employee by
reason of Employee’s service as an officer or agent of the Company.



12.   REMEDIES. The parties hereto agree that the services to be rendered by
Employee pursuant to this Agreement, and the rights and privileges granted to
the Company pursuant to this Agreement, are of a special, unique, extraordinary
and intellectual character, which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated in damages in any action at law,
and that a breach by Employee of any of the terms of this Agreement will cause
the Company great and irreparable injury and damage. Employee hereby expressly
agrees that the Company shall be entitled to the remedies of injunction,
specific performance and other equitable relief to prevent a breach of this
Agreement by Employee. This Section 12 shall not be construed as a waiver of any
other rights or remedies which the Company may have for damages or otherwise.



13.   SEVERABILITY. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties to the extent possible. In any
event, all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.



14.   SUCCESSORS AND ASSIGNS. This Agreement shall inure to the benefit of and
be binding upon the Company and its successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Agreement for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the stock of the Company or to which the Company assigns
this Agreement by operation of law or otherwise. The obligations and duties of
Employee hereunder are personal and otherwise not assignable. Employee’s
obligations and representations under this Agreement will survive the
termination of Employee’s employment, regardless of the manner of such
termination.



15.   NOTICES. Any notice or other communication provided for in this Agreement
shall be in writing and sent if to the Company to its principal executive office
at:

Corinthian Colleges, Inc.
6 Hutton Centre Drive, Suite 400
Santa Ana, California 92627
Phone: (714) 427-3000; Facsimile: (714) 427-3013
Attention: General Counsel

or at such other address as the Company may from time to time in writing
designate, and if to Employee at such address as Employee may from time to time
in writing designate (or, if not so designated, at the last address for such
Employee on the employment records of the Company). Each such notice or other
communication shall be effective (i) if given by telecommunication, when
transmitted to the applicable number so specified in (or pursuant to) this
Section 15 and a verification of receipt is received, (ii) if given by mail,
three days after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid or (iii) if given by any other means,
when actually delivered at such address.



16.   ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes any prior
agreements, undertakings, commitments and practices relating to Employee’s
employment by the Company.



17.   AMENDMENTS. No amendment or modification of the terms of this Agreement
shall be valid unless made in writing and duly executed by both parties.



18.   WAIVER. No failure on the part of any party to exercise or delay in
exercising any right hereunder shall be deemed a waiver thereof or of any other
right, nor shall any single or partial exercise preclude any further or other
exercise of such right or any other right.



19.   GOVERNING LAW. This Agreement, and the legal relations between the
parties, shall be governed by and construed in accordance with the laws of the
State of California without regard to conflicts of law doctrines and any court
action arising out of this Agreement shall be brought in any court of competent
jurisdiction within the State of California, County of Orange.



20.   ARBITRATION. As a material inducement to enter into this Agreement,
Employee and the Company each hereby agree that any “Claims” or “Controversies”
(as defined below) arising out of or in respect to this Agreement (or its
validity, interpretation or enforcement), or Employee’s employment or
termination, that Employee may have against the Company or it officers,
directors, employees, or agents, in their capacity as such, or that the Company
may have against Employee, shall be resolved solely through binding arbitration.
EMPLOYEE AND THE COMPANY EACH HEREBY ACKNOWLEDGE THAT THIS AGREEMENT TO
ARBITRATE MEANS THAT EMPLOYEE AND THE COMPANY ARE RELINQUISHING HIS/HER/ITS
RIGHTS TO EITHER A JURY TRIAL OR COURT TRIAL FOR THE RESOLUTION OF ANY CLAIMS
THAT EMPLOYEE AND THE COMPANY MAY HAVE AGAINST THE OTHER.

The Terms “Claims” or “Controversies” arising out of this Agreement or
Employee’s employment or termination means and includes all claims for breach of
this Agreement, harassment and/or discrimination (including sexual harassment
and harassment or discrimination based on race, color, religion, age, sex,
sexual orientation, ancestry, national origin, marital status, military service,
pregnancy, physical or mental disability, medical condition or any other
protected class or condition), breach of any contract or covenant (express or
implied), tort claims, wrongful termination, whistle-blowing and all other
claims relating to this Agreement or Employee’s employment or termination,
except that claims covered by the Workers’ Compensation Act and claims for
unemployment benefits are not covered by this agreement to arbitrate. All Claims
or Controversies shall be submitted to a single neutral arbitrator. The
arbitration shall take place in Orange County, California, unless otherwise
mutually agreed. The arbitrator shall be mutually agreed-upon by Employee and
the Company. If Employee and the Company cannot agree upon an arbitrator, the
selection process shall be governed by the employment arbitration rules and
procedures of the American Arbitration Association (“AAA”). Regardless of the
arbitrator chosen, the arbitration proceedings shall be governed by the then
current AAA procedural rules, except that if a contrary rule exists: (1) all
monetary or provisional remedies available under applicable state or federal
statutory law or common law will remain available to both parties, (2) except as
mutually agreed upon by the parties, there will be no limitation on discovery
beyond that which exists in cases litigated in Orange County Superior Court and
(3) the California Rules of Evidence shall apply to the arbitration hearing.

In connection with any arbitration proceeding commenced hereby, the prevailing
party shall be entitled to reimbursement of its reasonable attorney’s fees and
costs, including arbitrator fees. This agreement to arbitrate and arbitration
procedure is intended to be the exclusive method of resolving all Claims or
Controversies as described above between

Employee and the Company and judgment upon the award rendered by the arbitrator
hereunder may be entered in any court having jurisdiction thereof.



21.   WITHHOLDING. All compensation payable hereunder, including salary and
other benefits, shall be subject to applicable taxes, withholding and other
required, normal or elected employee deductions.



22.   COUNTERPARTS. This Agreement and any amendment hereto may be executed in
one or more counterparts. All of such counterparts shall constitute one and the
same agreement and shall become effective when a copy signed by each party has
been delivered to the other party.



23.   HEADINGS. Section and other headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

1







    24.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

CORINTHIAN COLLEGES, INC.

By:

Name:

Its:

EMPLOYEE

     

David G. Moore

2